Exhibit 10.3

 

letterhead BL JPMlogo [lmca20160630ex1036ed600001.jpg]

 

 

Execution Version

 

 

June 22, 2016

 

 

To:

Liberty Media Corporation

 

12300 Liberty Blvd

 

Englewood, CO 80112

 

Attention: Treasurer

 

Telephone No.:  (720) 771-0584

 

Facsimile No.:   (720) 875-6526

 

 

From:

JPMorgan Chase Bank, National Association

 

London Branch

 

25 Bank Street

 

Canary Wharf

 

London E14 5JP

 

England

 

 

Re: Base Warrants

The purpose of this letter agreement (this “Amended and Restated Confirmation”)
is to amend and restate the terms and conditions of the Warrants issued by
Liberty Media Corporation (“Company”) to JPMorgan Chase Bank, National
Association, London Branch (“Dealer”) as of the Trade Date specified below (the
“Transaction”) to give effect to the adjustments in respect of the common stock
reclassification (the “Reclassification”) effected by Company in April 2016 and
to reflect all adjustments under the Transaction prior to the occurrence of the
Reclassification.  The parties agree that adjustments to the Transaction in
connection with the Reclassification shall be deemed to be effective as of April
15, 2016.  This Amended and Restated Confirmation, dated June 22, 2016 (the
“Amendment and Restatement Date”), amends and restates in its entirety the
Confirmation, dated October 10, 2013, between Dealer and Company (the “Original
Confirmation”) and constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below.  All references to the Original Confirmation
in any documentation between the parties shall be to this Amended and Restated
Confirmation.  This Amended and Restated Confirmation shall replace any previous
agreements, including the Original Confirmation, and serve as the final
documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this Amended
and Restated Confirmation.  In the event of any inconsistency between the Equity
Definitions and this Amended and Restated Confirmation, this Amended and
Restated Confirmation shall govern. 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Amended and Restated Confirmation
relates on the terms and conditions set forth below.

1.



This Amended and Restated Confirmation evidences a complete and binding
agreement between Dealer and Company as to the terms of the Transaction to which
this Amended and Restated Confirmation relates.  This Amended and Restated
Confirmation shall supplement, form a part of, and be subject to an agreement in
the form of the ISDA 2002 Master Agreement (the “Agreement”) as if Dealer and
Company had executed an agreement in such form (but without any Schedule except
for the election of the laws of the State of New York as the governing law
(without reference to choice of law doctrine) and the other elections specified
herein) on the Trade Date.  In the event of any inconsistency between provisions
of that Agreement and this Amended and Restated Confirmation, this Amended and
Restated Confirmation will prevail for the purpose of the Transaction to which
this Amended and Restated Confirmation relates.  The parties hereby agree that
no Transaction other than the Transaction to which this Amended and Restated
Confirmation relates shall be governed by the Agreement.

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

 

 

--------------------------------------------------------------------------------

 

 

 

 

2.



The Transaction is a Warrant Transaction, which shall be considered a Share
Basket Option Transaction for purposes of the Equity Definitions.  The terms of
the particular Transaction to which this Amended and Restated Confirmation
relates are as follows:

 

 

General Terms.

 

Trade Date:

October 10, 2013

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

Warrants:

Equity call warrants, each giving the holder the right to purchase a number of
Baskets equal to the Warrant Entitlement at a price per Basket equal to the
Strike Price, subject to the terms set forth under the caption “Settlement
Terms” below.  For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.

Warrant Style:

European

Seller:

Company

Buyer:

Dealer

Basket:

As specified in Annex I

Number of Warrants:

6,325,136.  For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder.  In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:

One Basket per Warrant

Strike Price:

USD 61.1600

Premium:

USD 46,375,362

Premium Payment Date:

October 17, 2013

Exchange:

In respect of each Share comprising the Basket, The NASDAQ Global Select Market

Related Exchange(s):

In respect of each Share comprising the Basket, all Exchanges

Procedures for Exercise.

 

Expiration Time:

The Valuation Time

Expiration Dates:

Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 81st Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, (i) if any
such date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce the Daily Number of
Warrants with respect to which such date is an Expiration Date, as it deems
appropriate (including, for the avoidance of doubt, reducing such Daily Number
of


2

--------------------------------------------------------------------------------

 

 

 

 

 

Warrants to zero) and shall designate one or more Scheduled Trading Days as the
Expiration Date(s) for the number of Warrants by which such Daily Number of
Warrants has been reduced and (ii) if any such date is a Disrupted Day in
respect of fewer than all Shares comprising the Basket or for different
durations in respect of any such Shares, in lieu of or in addition to the
adjustments described in clause (i) hereof, the Calculation Agent may value all
or a portion of the Shares comprising the Basket on such date (and/or all or a
portion of the applicable Daily Number of Warrants) and shall designate one or
more Scheduled Trading Days as Valuation Dates for the portion of the Shares (or
the Daily Number of Warrants) not valued on such date (in which case, the
applicable Relevant Share Price (as defined below) shall be an appropriately
weighted average and the Settlement Date shall be postponed for any Warrant
until such time as the entire Basket for such Warrant has been valued); and
provided further that if the Expiration Date or Valuation Date designated
pursuant to the preceding proviso has not occurred pursuant to this clause as of
the eighth Scheduled Trading Day following the last scheduled Expiration Date
under the Transaction, the Calculation Agent shall have the right to declare
such Scheduled Trading Day to be the final Expiration Date and/or Valuation Date
and the Calculation Agent shall determine the Settlement Price (or portion
thereof) using its good faith estimate of the fair market value for the
applicable Shares as of the Valuation Time on that eighth Scheduled Trading Day
or on any subsequent Scheduled Trading Day, as the Calculation Agent shall
determine using commercially reasonable means.  Any Scheduled Trading Day on
which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be a Scheduled Trading Day; if a
closure of the Exchange prior to its normal close of trading on any Scheduled
Trading Day is scheduled following the date hereof, then such Scheduled Trading
Day shall be deemed to be a Disrupted Day with respect to each Share comprising
the Basket.  Section 6.6 of the Equity Definitions shall not apply to any
Valuation Date occurring on an Expiration Date.

First Expiration Date:

January 16, 2024 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

For any Expiration Date, the Number of Warrants divided by the number of
Expiration Dates, in each case as of the First Expiration Date, rounded down to
the nearest whole number (with any excess from rounding allocated to the final
scheduled Expiration Date), subject to adjustment pursuant to the provisos to
“Expiration Dates”.

Automatic Exercise:

Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date unless
Dealer notifies Seller (by telephone or in writing) prior to the Expiration Time
on the Expiration Date that it does not wish Automatic Exercise to occur, in
which case Automatic Exercise will not apply to such Expiration Date.

3

--------------------------------------------------------------------------------

 

 

 

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption,” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material or (iv) a Regulatory Disruption.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

Any event that Dealer, in its discretion, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
generally applicable policies and procedures (whether or not such requirements,
policies or procedures are required by law or have been voluntarily adopted by
Dealer), for Dealer to refrain from or decrease any market activity in
connection with the Transaction.  Dealer shall notify Company as soon as
reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

Valuation Terms.

 

Valuation Time:

Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

Each Exercise Date.

Settlement Terms.

 

Settlement Method Election:

Applicable; provided that (i) references to “Physical Settlement” in Section 7.1
of the Equity Definitions shall be replaced by references to “Net Share
Settlement”; (ii) Company may elect Cash Settlement only if Company represents
and warrants to Dealer in writing on the date of such election that (A) Company
is not in possession of any material non-public information regarding Company or
any Shares, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
and (C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), the capital of Company is adequate
to conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature; and
(iii) the same election of settlement method shall apply to all Expiration Dates
hereunder.

Electing Party:

Company

Settlement Method Election Date:

The third Scheduled Trading Day immediately preceding the First Expiration Date.

Default Settlement Method:

Net Share Settlement

Net Share Settlement:

If Net Share Settlement is applicable, then on the relevant Settlement Date,
Company shall deliver to Dealer a number of Baskets equal to the Basket Delivery
Quantity for such Settlement Date to the account specified herein free of

4

--------------------------------------------------------------------------------

 

 

 

 

 

payment through the Clearance System, and Dealer shall be treated as the holder
of record of the Shares comprising such Basket at the time of delivery of such
Basket or, if earlier, at 5:00 p.m. (New York City time) on such Settlement
Date, and Company shall pay to Dealer cash in USD in lieu of any fractional
Shares based on the applicable Relevant Share Price on the relevant Valuation
Date.

Basket Delivery Quantity:

For any Settlement Date, a number of Baskets, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

Net Share Settlement Amount:

For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date,  (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Cash Settlement:

If Cash Settlement is applicable, on the relevant Settlement Date, Company shall
pay to Dealer an amount of cash in USD equal to the Net Share Settlement Amount
for such Settlement Date.

Settlement Price:

For any Valuation Date, subject to the provisos to “Expiration Dates” above, the
sum of the products of the Relevant Share Prices (as defined below) on such
Valuation Date for each Share comprising the Basket multiplied by the relevant
Number of Shares comprising the Basket. 

 

The “Relevant Share Price” shall mean, on any Valuation Date and for any Share
comprising the Basket, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on the applicable Bloomberg page for such
Share (as set forth in Annex I) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time on such Valuation
Date (or if such volume-weighted average price is unavailable or is manifestly
incorrect, as determined by the Calculation Agent, the market value of one such
Share on such Valuation Date, as determined by the Calculation Agent). 

 

Notwithstanding the foregoing, if (i) any Expiration Date is a Disrupted Day in
respect of any Shares comprising the Basket and (ii) the Calculation Agent
determines to reduce the Daily Number of Warrants for such Expiration Date
and/or, if applicable, value all or a portion of the Shares comprising the
Basket (and/or the Daily Number of Warrants) on such Expiration Date, as
described above, then the Relevant Share Prices for the relevant Valuation Date
shall be the volume-weighted average prices of the relevant Shares on such
Valuation Date, as determined by the Calculation Agent based on such sources as
it deems appropriate using a volume-weighted methodology, for the portion of
such Valuation Date for which the Calculation Agent determines there is no
Market Disruption Event in respect of such Shares or any Shares, as applicable.

Settlement Dates:

As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof and the provisos to “Expiration Dates” above; provided
that Section 9.4 of the

5

--------------------------------------------------------------------------------

 

 

 

 

 

Equity Definitions is hereby amended by (i) inserting the words “or cash”
immediately following the word “Shares” in the first line thereof and (ii)
inserting the words “for the Shares” immediately following the words “Settlement
Cycle” in the second line thereof.

Other Applicable Provisions:

If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

Representation and Agreement:

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

 

3.



Additional Terms applicable to the Transaction.

 

 

Adjustments applicable to the Transaction:

 

Method of Adjustment:

Calculation Agent Adjustment.  For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Basket, the Strike Price, the
Number of Warrants, the Daily Number of Warrants and the Warrant Entitlement and
may consider the trading and other characteristics (and expected trading and
other characteristics) of the Shares comprising the Basket (including, without
limitation, the liquidity and volatility characteristics thereof) for a period
of time it determines appropriate following the occurrence of the relevant
event.  Notwithstanding the foregoing, any cash dividends or cash distributions
on the Shares, whether or not extraordinary, shall be governed by Section 9(f)
of this Amended and Restated Confirmation in lieu of Article 10 or Section
11.2(c) of the Equity Definitions.

Extraordinary Events applicable to the Transaction:

 

New Shares:

Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors),” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a corporation organized under the laws of the United States, any State
thereof or the District of Columbia that also becomes Company under the
Transaction following such Merger Event or Tender Offer”.

Consequence of Merger Events:

 

Merger Event:

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity

6

--------------------------------------------------------------------------------

 

 

 

 

 

Definitions and an Additional Termination Event under Section 9(h)(ii) of this
Amended and Restated Confirmation, Dealer may elect, in its commercially
reasonable judgment, whether the provisions of Section 12.2 of the Equity
Definitions or Section 9(h)(ii) will apply.

Share-for-Share:

Modified Calculation Agent Adjustment

Share-for-Other:

Cancellation and Payment (Calculation Agent Determination) or Partial
Cancellation and Payment  (Calculation Agent Determination), at Dealer’s sole
election.

Share-for-Combined:

Cancellation and Payment (Calculation Agent Determination) or Partial
Cancellation and Payment  (Calculation Agent Determination), at Dealer’s sole
election; provided that Dealer may elect, in its commercially reasonable
judgment, Component Adjustment for all or any portion of the Transaction.

Consequence of Tender Offers:

 

Tender Offer:

Applicable; provided that (i) Section 12.1(d) of the Equity Definitions is
hereby amended by inserting the words “Shares (determined individually for each
Share comprising the Basket) or” immediately after the words “the outstanding”
in the fourth line thereof, (ii) if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii) of this Amended and Restated
Confirmation, Dealer may elect, in its commercially reasonable judgment, whether
the provisions of Section 12.3 of the Equity Definitions or Section 9(h)(ii)
will apply and (iii) Section 12.1(e) of the Equity Definitions is hereby amended
by inserting the words “Shares (determined individually for each Share
comprising the Basket) or” immediately before the word “voting” in the first
line thereof.

Share-for-Share:

Modified Calculation Agent Adjustment

Share-for-Other:

Modified Calculation Agent Adjustment

Share-for-Combined:

Modified Calculation Agent Adjustment

Composition of Combined

 

Consideration:

Not Applicable; provided that, notwithstanding Sections 12.1 and 12.5(b) of the
Equity Definitions, to the extent that the composition of the consideration for
the relevant Shares pursuant to a Tender Offer or Merger Event could be
determined by a holder of the Shares, the Calculation Agent will determine such
composition.

 

 

Announcement Event:

If an Announcement Date occurs in respect of any event or transaction that
would, if consummated, lead to a Merger Event (for the avoidance of doubt,
determined without regard to the language in the definition of “Merger Event”
following the definition of “Reverse Merger” therein), a Tender Offer or a
Potential Adjustment Event (such occurrence, an “Announcement Event”), the
Calculation Agent will determine the economic effect of such Announcement Event

7

--------------------------------------------------------------------------------

 

 

 

 

 

on the theoretical value of each Warrant (including without limitation any
change in volatility, expected dividends, stock loan rate or liquidity relevant
to the Shares or to the Transaction) from the Announcement Date to the
Expiration Date or earlier date of termination for such Warrant and, if such
economic effect is material, (i) the Calculation Agent will adjust the terms of
such Warrant to reflect such economic effect to Dealer and determine the
effective date of such adjustment or (ii) if the Calculation Agent determines,
on or after the Announcement Date, that no adjustment it could make under clause
(i) above is likely to produce a commercially reasonable result, notify the
parties that such Warrant will be terminated (in whole or in part), in which
case the amount payable upon such termination will be determined by Dealer
pursuant to Section 12.7 of the Equity Definitions as if such Announcement Event
were an Extraordinary Event to which Cancellation and Payment (Calculation Agent
Determination) or Partial Cancellation and Payment (Calculation Agent
Determination), as applicable, were applicable.  For the avoidance of doubt, any
such adjustment shall be without prejudice to the application of the provisions
set forth in the preceding sentence, “Consequence of Merger Events,”
“Consequence of Tender Offers,” and/or Section 9(h)(ii) of this Master
Confirmation with respect to any other Announcement Date in respect of the same
event or transaction, or, if the related Merger Date or Tender Offer Date occurs
on or prior to the Valuation Date or earlier date of termination for such
Warrant, with respect to the related Merger Event or Tender Offer; provided that
any such adjustment shall be taken into account by the Calculation Agent or the
Determining Party, as the case may be, in determining any subsequent adjustment
to the terms of the Transaction, or in subsequently determining any Cancellation
Amount or an Early Termination Amount, as the case may be, on account of any
related Announcement Date, Merger Event or Tender Offer.

Announcement Date:

The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) inserting the words “Shares or” immediately before the words
“voting shares” in the fifth line thereof, (iv) inserting the words “by any
entity” after the word “announcement” in the second and the fourth lines
thereof; and (v) inserting the words “, as determined by the Calculation Agent,
or any subsequent public announcement of a change to such transaction or
intention” at the end of each of clauses (i) and (ii) thereof.

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination) or Partial
Cancellation and Payment  (Calculation Agent Determination), at Dealer’s sole
election; provided that, in addition to the provisions of Section 12.6(a)(iii)
of the Equity Definitions, it will also constitute a Delisting if the Exchange
for any Shares comprising the Basket is located in the United States and the
relevant Shares are not immediately re-listed, re-traded or re-quoted on any

8

--------------------------------------------------------------------------------

 

 

 

 

 

of the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if such Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange for such Shares and the Calculation Agent shall make any
adjustments it deems necessary to the terms of the Transaction, as if Modified
Calculation Agent Adjustment were applicable to such event.

Additional Disruption Events:

 

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) adding the words “(including, for the avoidance of doubt
and without limitation, adoption or promulgation of new regulations authorized
or mandated by existing statute)” at the end of clause (A) thereof, (ii)
replacing the phrase “the interpretation” in the third line thereof with the
phrase “or announcement of the interpretation (whether or not formal)”, (iii)
adding the words “or any Hedge Positions” after the word “Shares” in clause (X)
thereof, (iv) immediately following the word “Transaction” in clause (X)
thereof, adding the phrase “in the manner contemplated by the Hedging Party on
the Trade Date or the Amendment and Restatement Date” and (v) adding the words
“, or holding, acquiring or disposing of any Shares or any Hedge Positions
relating to,” after the word “under” in clause (Y) thereof”.

Failure to Deliver:

Not Applicable

Insolvency Filing:

Applicable

Hedging Disruption:

Applicable; provided that:

 

(i)

Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof:  “in the manner
contemplated by the Hedging Party on the Trade Date or the Amendment and
Restatement Date” and (b) inserting the following two phrases at the end of such
Section:

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

(ii)

Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof,  after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption
(which may be a pro rata portion of the entire Transaction or the portion of the
Transaction represented by the affected portion of the Basket)”.

9

--------------------------------------------------------------------------------

 

 

 

 

Increased Cost of Hedging:

Applicable; provided that:

 

(i) Section 12.9(a)(vi) of the Equity Definitions is hereby amended by inserting
the following parenthetical immediately following the term “equity price risk”
in the fifth line thereof:  “(including, for the avoidance of doubt and without
limitation, stock price risk and volatility risk)”; and

 

(ii) Section 12.9(b)(vi) of the Equity Definitions is hereby amended by
inserting the following words immediately following the word “Transaction” in
clause (C) thereof:  “or, at the option of the Hedging Party, the portion of the
Transaction affected by such Increased Cost of Hedging (which may be a pro rata
portion of the entire Transaction or the portion of the Transaction represented
by the affected portion of the Basket)”.

Loss of Stock Borrow:

Applicable; provided that Section 12.9(a)(vii) of the Equity Definitions is
hereby amended by inserting the phrase “(in each case, determined individually
for each Share comprising the Basket)” immediately after the words “Hedging
Shares” in the third line thereof.

Maximum Stock Loan Rate:

200 basis points

Increased Cost of Stock Borrow:

Applicable; provided that Section 12.9(a)(viii) of the Equity Definitions is
hereby amended by inserting the phrase “(determined individually for each Share
comprising the Basket)” immediately after the word “Transaction” in the second
line thereof.

Initial Stock Loan Rate:

25 basis points

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

Determining Party:

For all applicable Extraordinary Events, Dealer.

Non-Reliance:

Applicable.  

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable

Additional Acknowledgments:

Applicable

 

4.



Calculation Agent.

 

Dealer; provided that all determinations and adjustments by the Calculation
Agent hereunder shall be made in good faith and in a commercially reasonable
manner; provided further that, upon receipt of a written request from Company
following any determination or adjustment made by the Calculation Agent
hereunder, the Calculation Agent shall, with reasonable promptness, provide
Company with a written explanation describing in reasonable detail such
determination or adjustment (including any quotations, market data or
information from internal sources used in making such determination or
adjustment, but without disclosing the Calculation Agent’s proprietary models or
other information that may be proprietary or confidential).

5.



Account Details.

(a)



Account for payments to Company:



10

--------------------------------------------------------------------------------

 

 

 

 

Bank:               US Bank

ABA#:             102000021

Acct No.:         103690229663

Acct Name:      Liberty Media Corporation

 

Account for delivery of Shares from Company:

Computer Share, c/o Melina Altman

(b)



Account for payments to Dealer:

Bank:               JPMorgan Chase Bank, N.A.

ABA#:             021000021

Acct No.:         099997979

Beneficiary:     JPMorgan Chase Bank, N.A. New York

Ref:                  Derivatives

 

Account for delivery of Shares to Dealer:

DTC 0060

6.



Offices.

(a)



The Office of Company for the Transaction is:  Inapplicable, Company is not a
Multibranch Party.

(b)



The Office of Dealer for the Transaction is: London

7.



Notices. 

(a)



Address for notices or communications to Company:

Liberty Media Corporation

12300 Liberty Blvd

Englewood, CO 80112

Attention: Treasurer

Telephone No.:      (720) 771-0584

Facsimile No.:       (720) 875-6526

 

(b)



Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association
EDG Marketing Support
Email:                    edg_notices@jpmorgan.com
                               edg_ny_corporate_sales_support@jpmorgan.com
Facsimile No:        1-866-886-4506

With a copy to:

Attention:              Santosh Sreenivasan
Title:                     Managing Director, Global Head of Equity-Linked
Capital Markets
Telephone No:      1-212-622-5604
Facsimile No:       1-212-622-6037

8.



Representations, Warranties and Agreements of Company.

Each of the representations and warranties of Company set forth in Section 1 of
the Purchase Agreement (the “Purchase Agreement”), dated as of October 10, 2013,
between Company and Morgan Stanley & Co. LLC, Citigroup Global Markets Inc. and
J.P. Morgan Securities LLC, as representatives of the Initial Purchasers party
thereto (the “Initial Purchasers”), was true and correct as of the Trade
Date.  Company hereby further
represents and warrants to, and agrees with, Dealer as of the Trade Date and on
and as of the Premium Payment





11

--------------------------------------------------------------------------------

 

 

 

 

Date and the Amendment and Restatement Date and, in the case of the
representations in Section 8(d), at all times until termination of the
Transaction, that:

(a)



Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Amended and Restated Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

(b)



Neither the execution and delivery of this Amended and Restated Confirmation nor
the incurrence or performance of obligations of Company hereunder will conflict
with or result in a breach of the certificate of incorporation or by‑laws (or
any equivalent documents) of Company, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Company or any of its
subsidiaries is a party or by which Company or any of its subsidiaries is bound
or to which Company or any of its subsidiaries is subject, or constitute a
default under, or result in the creation of any lien under, any such agreement
or instrument.

(c)



No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Amended and Restated
Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933, as amended (the “Securities Act”) or
state securities laws.

(d)



A number of Shares comprising the Basket equal to each applicable Maximum Number
of Shares (as defined below) (the “Warrant Shares”) have been reserved for
issuance by all required corporate action of Company.  The Warrant Shares have
been duly authorized and, when delivered against payment therefor (which may
include Net Share Settlement in lieu of cash) and otherwise as contemplated by
the terms of the Warrants following the exercise of the Warrants in accordance
with the terms and conditions of the Warrants, will be validly issued,
fully-paid and non-assessable, and the issuance of the Warrant Shares will not
be subject to any preemptive or similar rights.

(e)



Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

(f)



Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, and CFTC regulations
(17 CFR § 1.3)), other than a person that is an eligible contract participant
under Section 1a(18)(C) of the Commodity Exchange Act, because it is a
corporation, partnership, organization, trust, or other entity (other than a
commodity pool or a proprietorship) that has total assets exceeding $10,000,000.

(g)



Company and each of its controlled affiliates is not, on the date of this
representation, in possession of any material non-public information with
respect to Company or any Shares.

(h)



No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to any Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) such Shares;
provided that Company makes no representation or warranty regarding any such
requirement that is applicable generally to the ownership of equity securities
by Dealer or its affiliates solely as a result of their being a financial
institution or broker-dealer.

(i)



Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated



12

--------------------------------------------------------------------------------

 

 

 

 

persons, unless it has otherwise notified the broker-dealer in writing; and (C)
has total assets of at least $50 million.

(j)



Without limiting the generality of Section 13.1 of the Equity Definitions,
Company acknowledges that Dealer is not making any representations or warranties
or taking any position or expressing any view with respect to the treatment of
the Transaction under any accounting standards including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging –
Contracts in Entity’s Own Equity (or any successor issue statements) or under
FASB’s Liabilities & Equity Project.

(k)



(A) The assets of Company at their fair valuation exceed the liabilities of
Company, including contingent liabilities, (B) the capital of Company is
adequate to conduct the business of Company and (C) Company has the ability to
pay its debts and obligations as such debts mature and does not intend to, or
does not believe that it will, incur debt beyond its ability to pay as such
debts mature.

(l)



Company understands no obligations of Dealer to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any Affiliate of Dealer or any governmental agency.

(m)



On each day during the period starting on the First Expiration Date and ending
on the last Expiration Date, neither Company nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”)) shall directly or indirectly (including, without limitation, by means
of any cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable or exercisable for
Shares, except through Dealer.

(n)



Company has not and will not directly or indirectly violate any applicable law
(including, without limitation, the Securities Act and the Exchange Act) in
connection with the Transaction.

(o)



Prior to the Amendment and Restatement Date, Company shall deliver to Dealer a
resolution of Company’s board of directors or an authorized committee thereof
authorizing the amendment and restatement of the Transaction and such other
certificate or certificates as Dealer shall reasonably request including but not
limited to an incumbency certificate, dated as of the Amendment and Restatement
Date, of Company in customary form.

9.



Other Provisions.

(a)



Opinions.  Company shall deliver to Dealer an opinion of counsel, dated as of
the Amendment and Restatement Date, with respect to the matters set forth in
Sections 8(a) through (d) of this Amended and Restated Confirmation.  Delivery
of such opinion to Dealer shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Dealer
under Section 2(a)(i) of the Agreement.

(b)



Repurchase Notices.  Company shall, on any day on which Company effects any
repurchase of any Shares comprising the Basket, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the Warrant Equity Percentage for any Shares comprising the Basket
(as defined below) as determined on the date of such Repurchase Notice is (i)
greater than 8.0% and (ii) greater by 0.5% than the Warrant Equity Percentage
for such Shares included in the immediately preceding Repurchase Notice (or, in
the case of the first such Repurchase Notice, greater than the Warrant Equity
Percentage for such Shares as of the Amendment and Restatement Date).  Company
agrees to indemnify and hold harmless Dealer and its affiliates and their
respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Company’s failure to
provide Dealer with a Repurchase Notice on the day and in the manner specified
in this paragraph, and to reimburse, within 30 days, upon



13

--------------------------------------------------------------------------------

 

 

 

 

written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such
proceeding.  Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person.  If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities.  The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity.  The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

(c)



Regulation M.  Company was not on the Trade Date, and will not on the First
Expiration Date be, engaged in a distribution, as such term is used in
Regulation M under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of any securities of Company, other than a distribution meeting
the requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M.  Company did not, until from or after the second Scheduled Trading
Day immediately following the Effective Date, and will not, until the last
Expiration Date, as applicable, engage in any such distribution.

(d)



No Manipulation.  Company did not enter into the Transaction, is not amending
and restating the Transaction and is not making any election hereunder to create
actual or apparent trading activity in any Shares (or any security convertible
into or exchangeable for any Shares) or to raise or depress or otherwise
manipulate the price of any Shares (or any security convertible into or
exchangeable for any Shares) or otherwise in violation of the Exchange Act.

(e)



Transfer or Assignment.  Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of
Dealer.  Dealer may, without Company’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction (it being understood
that a partial transfer shall be of a pro rata portion of the entire
Transaction) to any third party;  provided that Company will not be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Company would have been required to pay to
Dealer in the absence of such transfer and assignment.  If at any time at which
(A) the Section 16 Percentage with respect to any Shares comprising the Basket
exceeds 7.5%, (B) the Warrant Equity Percentage with respect to any Shares
comprising the Basket exceeds 14.5%, or (C) the Share Amount of any Shares
comprising the Basket exceeds the Applicable Share Limit (if any applies) with
respect to such Shares (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists.  In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Warrants
equal to the number of Warrants underlying the Terminated Portion, (2) Company
were the sole Affected Party with respect to such partial termination and (3)
the



14

--------------------------------------------------------------------------------

 

 

 

 

Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(j) shall apply to any amount that is payable
by Company to Dealer pursuant to this sentence as if Company was not the
Affected Party).  Dealer shall notify Company of an Excess Ownership Position
with respect to which it intends to seek to effect a transfer or assignment as
soon as reasonably practicable after becoming aware of such Excess Ownership
Position.  The “Section 16 Percentage” as of any day and with respect to any
Shares comprising the Basket is the fraction, expressed as a percentage, (A) the
numerator of which is the number of such Shares that Dealer and each person
subject to aggregation of such Shares with Dealer under Section 13 or Section 16
of the Exchange Act and rules promulgated thereunder, including any “group” of
which Dealer is a part, directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of such Shares
outstanding.  The “Warrant Equity Percentage” as of any day and with respect to
any Shares comprising the Basket is the fraction, expressed as a percentage, (A)
the numerator of which is the sum of (1) the product of (x) the Number of
Warrants, (y) the Number of Shares of such Shares comprising the Basket and (z)
the Warrant Entitlement and (2) the aggregate number of such Shares underlying
any other warrants purchased by Dealer from Company, and (B) the denominator of
which is the number of such Shares outstanding.  The “Share Amount” as of any
day and with respect to any Shares comprising the Basket is the number of such
Shares that Dealer and any person whose ownership position would be aggregated
with that of Dealer (Dealer or any such person, a “Dealer Person”) under any
law, rule, regulation, regulatory order or organizational documents or contracts
of Company that are, in each case, applicable to ownership of such Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion.  The “Applicable Share Limit” means, with respect to any
Shares comprising the Basket, a number of such Shares equal to (A) the minimum
number of such Shares that could give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or could result in an adverse effect on a
Dealer Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of such Shares
outstanding.  Notwithstanding any other provision in this Amended and Restated
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Company, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities, or make
or receive such payment in cash, and otherwise to perform Dealer’s obligations
in respect of the Transaction and any such designee may assume such
obligations.  Dealer shall be discharged of its obligations to Company to the
extent of any such performance.

(f)



Dividends.  If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend or cash distribution occurs with respect to any Shares (an “Ex-Dividend
Date”), then the Calculation Agent will adjust any of the Strike Price, Number
of Warrants, Daily Number of Warrants and/or any other variable relevant to the
exercise, valuation, settlement or payment of the Transaction to preserve the
fair value of the Warrants to Dealer after taking into account such dividend or
distribution.

(g)



Role of Agent.    Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of Dealer (“JPMS”), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction.

(h)



Additional Provisions.

(i)



Amendments to the Equity Definitions:

(A)



Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “an”; and
adding the phrase “or Warrants” at the end of the sentence.

(B)



Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof, (x)
adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence,



15

--------------------------------------------------------------------------------

 

 

 

 

(y) deleting the words “diluting or concentrative” in the sixth to last line
thereof and (z) deleting the phrase “(provided that no adjustments will be made
to account solely for changes in volatility, expected dividends, stock loan rate
or liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

(C)



Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

(D)



Sections 12.2(e) and 12.3(d) of the Equity Definitions are hereby amended by, in
each case, deleting the phrase  “termination of the Transaction, in which case
‘Cancellation and Payment’ will be deemed to apply” and replacing it with the
phrase “termination of the Transaction (in whole or in part), in which case
‘Cancellation and Payment’ or ‘Partial Cancellation and Payment’, as applicable,
will be deemed to apply.”

(E)



Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii) (1) through (9)
of the ISDA Master Agreement with respect to that Issuer.”

(F)



Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x)          deleting (1) subsection (A) in its entirety, (2) the phrase “or
(B)” following subsection (A) and (3) the phrase “in each case” in subsection
(B); and

(y)           replacing the phrase “neither the Non-Hedging Party nor the
Lending Party lends Shares” with the phrase “such Lending Party does not lend
Shares” in the penultimate sentence.

(G)



Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x)          adding the word “or” immediately before subsection “(B)” and
deleting the comma at the end of subsection (A); and

(y)          (1) deleting subsection (C) in its entirety, (2) deleting the word
“or” immediately preceding subsection (C), (3) deleting the penultimate sentence
in its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

(ii)



Notwithstanding anything to the contrary in this Amended and Restated
Confirmation, upon the occurrence of one of the following events, with respect
to the Transaction, (1) Dealer shall have the right to designate such event an
Additional Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction (which may be a pro rata portion of the entire Transaction or the
portion of the Transaction represented by the affected portion of the Basket),
shall be deemed the sole Affected Transaction;  provided that if Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction and/or
a Basket comprising the Shares included in the terminated portion of the
Transaction, and (b) for the avoidance of doubt, the Transaction shall remain in
full force and effect except that the Number of Warrants shall be reduced by the
number of Warrants included in such terminated portion and/or the



16

--------------------------------------------------------------------------------

 

 

 

 

Basket shall be adjusted to remove the affected portion of the Basket (in which
case the Calculation Agent will adjust any relevant terms if necessary to
preserve as nearly as practicable the economic terms of the Transaction for the
remaining Shares):

(A)



any Person (as defined below), other than Company or its subsidiaries, files a
Schedule TO or any schedule, form or report under the Exchange Act (an “Exchange
Act Report”) disclosing that such Person has become the direct or indirect
ultimate “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
of (a) one or more Shares comprising the Basket representing in the aggregate,
as of the date of filing of such Exchange Act Report, more than 50% (or, in the
case of a Permitted Holder, 60%) of the Company Market Capitalization or (b)
Issuer’s voting common equity representing more than 50% (or, in the case of a
Permitted Holder, 60%) of the voting power of Issuer’s common equity; provided
that a filing that would otherwise result in an Additional Termination Event
pursuant to this clause (A) will not constitute an Additional Termination Event
if (x) the filing occurs in connection with a transaction in which each Share
comprising the Basket is replaced by the securities of another corporation,
partnership, limited liability company or similar entity and (y) no filing of
Schedule TO (or any such schedule, form or report) is made or is in effect with
respect to voting common equity representing more than 50% of the voting power
of such other entity;

(B)



consummation of any binding share exchange, exchange offer, tender offer,
consolidation or merger of Company pursuant to which each Share comprising the
Basket will be converted into cash, securities or other property or any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Issuer and Issuer’s
subsidiaries, taken as a whole, to any person other than one or more of Issuer’s
subsidiaries (any such exchange, offer, consolidation, merger, transaction or
series of transactions referred to for the purpose of this section as an
“Event”) other than any Event where the holders of Issuer’s voting common equity
immediately prior to such Event own, directly or indirectly, more than 50% of
the voting power of all classes of common equity of the continuing or surviving
person or transferee or the parent thereof immediately after such Event, with
such holders’ proportional voting power immediately after such Event being in
substantially the same proportions as their respective voting power before such
Event;

(C)



the Continuing Directors (as defined below) cease to constitute at least a
majority of Company’s board of directors;

(D)



Company’s stockholders approve any plan or proposal for Company’s liquidation or
dissolution;

(E)



any Shares comprising the Basket cease to be listed on at least one U.S.
national securities exchange;

(F)



a default or defaults under any bonds, notes, debentures, or other evidences of
indebtedness by Company or any Significant Subsidiary (as defined below) having,
individually or in the aggregate, a principal or similar amount outstanding of
at least $100.0 million, whether such indebtedness now exists or shall hereafter
be created, which default or defaults shall have resulted in the acceleration of
the maturity of such indebtedness prior to its express maturity or shall
constitute a failure to pay at least $100.0 million of such indebtedness when
due and payable after the expiration of any applicable grace period with respect
thereto;

(G)



the entry against Company or any Significant Subsidiary of a final judgment or
final judgments for the payment of money in an aggregate amount in excess of
$100.0 million, by a court or courts of competent jurisdiction, which judgments
remain undischarged, unwaived, unstayed, unbonded or unsatisfied for a period of
60 consecutive days;

17

--------------------------------------------------------------------------------

 

 

 

 

(H)



Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its exposure with respect
to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer); or

(I)



(a) There has been an announcement of an event that, if consummated, would
constitute a Spin-off (as defined below) or Split-off (as defined below)
consisting of all or substantially all of Company’s property and assets, (b)
Company has not agreed to transfer this Transaction to the entity that would
comprise all or substantially all of Company’s property and assets at the time
of the Spin-off or Split-off, as applicable, whose equity interests are to be
distributed in the Spin-off or Split-off, as applicable, in form and substance
satisfactory to Dealer by the fifth Scheduled Trading Day prior to the
anticipated effective date of the Spin-off or Split-off, as applicable, as
determined by the Calculation Agent and (c) following such Spin-off or
Split-off, as applicable, and based on the Calculation Agent’s anticipated
adjustment to this Transaction resulting therefrom, the Calculation Agent
determines either (i) the Company would not be the sole Issuer under this
Transaction or (ii) this Transaction would not serve as a hedge in the manner
contemplated by Dealer on the Amendment and Restatement Date.

Notwithstanding the foregoing, a transaction set forth in clause (A) or (B)
above will not constitute an Additional Termination Event if at least 90% of the
consideration to be paid to holders of each Share comprising the Basket,
excluding cash payments for fractional shares, in the transaction or Event that
would otherwise have constituted an Additional Termination Event consists of
shares of common stock that are traded on a U.S. national securities exchange or
that will be so traded when issued or exchanged in connection with the relevant
transaction or Event.

“Person” includes any person or group that would be deemed to be a “person” or
“group” under Section 13(d) of the Exchange Act.

“Continuing Director” means a director who either was a member of Company’s
board of directors on the Premium Payment Date or who becomes a member of
Company’s board of directors subsequent to that date and whose election,
appointment or nomination for election by Company’s stockholders, is duly
approved by a majority of the continuing directors on Company’s board of
directors at the time of such approval, either by a specific vote or by approval
of the proxy statement issued by Company on behalf of its entire board of
directors in which such individual is named as nominee for director.

“Company Market Capitalization” means, as of any date of determination, the sum
of the products of the number of outstanding shares of each Share comprising the
Basket as of such date of determination, multiplied by the Last Reported Sale
Price of such Share as of such date.

“Last Reported Sale Price” means, with respect to any Share comprising the
Basket on any date, the closing sale price per such Share (or if no closing sale
price is reported, the average of the bid and ask prices or, if more than one in
either case, the average of the average bid and the average ask prices) on that
date as reported in composite transactions for the relevant Exchange.  The Last
Reported Sale Price will be determined without reference to after-hours or
extended market trading.  If such Share is not listed for trading on a U.S.
securities exchange on the relevant date, then the “Last Reported Sale Price” of
such Share will be the last quoted bid price for such Share in the
over-the-counter market on the relevant date as reported by the OTC Markets
Group, Inc. or similar organization.  If such Share is not so quoted, the “Last
Reported Sale Price” of such Share will be determined by the Calculation Agent.

“Permitted Holder” means (1) John C. Malone and/or Gregory B. Maffei (Company’s
current Chairman of the Board and President and Chief Executive Officer) (acting
individually or in concert); (2) the spouses, siblings or lineal descendants
(including adoptees) of the persons described in clause (1); (3) any trusts or
private foundations created for the benefit of, or controlled by, any of the
persons described in clauses (1) and (2) or any trusts or private foundations
created for the benefit of any such trust or private foundation; (4) in the
event of the incompetence or death of any of the persons described in clauses
(1) and (2), such person’s estate, executor, administrator, committee or other
personal representative or similar fiduciary or beneficiaries, heirs, devisees
or distributes, in each case, who at



18

--------------------------------------------------------------------------------

 

 

 

 

any particular date shall beneficially own capital interests of Company; or (5)
any group consisting solely of persons described in clauses (1)-(4).

“Significant Subsidiary” means any subsidiary of the Company that would
constitute, or any group of subsidiaries of the Company that, taken as a whole,
would constitute, a “significant subsidiary” within the meaning of Article 1 of
Regulation S-X promulgated under the Securities Act as in effect on July 11,
2013.

“Spin-off” means payment of a dividend or other distribution on any Shares
comprising the Basket of shares of capital stock of any class or series, or
similar equity interest, of or relating to a subsidiary or other business unit
of Company.

“Split-off” means redemption of any Shares comprising the Basket for shares of
capital stock of any class or series, or similar equity interest, of or relating
to a subsidiary or other business unit of Company or of another entity.

(iii)



In the event that the Calculation Agent determines, following consultation with
Company, that there has occurred a material deterioration in the liquidity, or
that there is a reasonable likelihood that there will occur a material
deterioration in liquidity in the near-term future, of the Basket (or any Shares
comprising the Basket) from the liquidity or expected liquidity assumed by the
Calculation Agent in making its most recent adjustment hereunder (a “Liquidity
Event”), the Calculation Agent will (x) adjust the terms of the Transaction to
reflect the economic effect on the Transaction and/or the trading and other
characteristics (and expected trading and other characteristics) of any Shares
comprising the Basket to Dealer arising out of, or in connection with, such
Liquidity Event and (y) determine the effective date of such adjustment;
provided that, if the Calculation Agent determines that no adjustment that it
could make hereunder would produce a commercially reasonable result, the
Calculation Agent shall notify the parties that the relevant consequence shall
be the termination of the Transaction or, at the option of the Dealer, the
portion of the Transaction affected by such Liquidity Event (which may be a pro
rata portion of the entire Transaction or the portion of the Transaction
represented by the affected portion of the Basket), in which case Cancellation
and Payment (Calculation Agent Determination) or Partial Cancellation and
Payment (Calculation Agent Determination), as applicable, shall be deemed to
apply; provided, further, that, if following an adjustment for a Liquidity Event
and consultation with Counterparty, the Calculation Agent determines the
liquidity of the Basket (or any Shares comprising the Basket) has materially
improved from the liquidity of the Basket or such Shares, as applicable, assumed
by the Calculation Agent in making such adjustment, then the Calculation Agent
will (a) adjust the terms of the Transaction to reflect the economic effect on
the Transaction and/or the trading and other characteristics (and expected
trading and other characteristics) of any Shares comprising the Basket to Dealer
arising out of, or in connection with, such improvement in liquidity (but in no
event shall any such adjustment result in terms that are more favorable to
Counterparty than would have existed had the adjustment for such Liquidity Event
not occurred) and (b) determine the effective date of such adjustment. 

(iv)



In the event of any announcement by, or on behalf of, any Issuer of (w) any
event that, if consummated, would constitute a Potential Adjustment Event,
Merger Event or Tender Offer where such event is withdrawn, discontinued or
otherwise terminated or the terms thereof are changed or otherwise modified
prior to consummation, (x) any Split-off, (y) any amendment to the Restated
Certificate of Incorporation of Company dated as of April 15, 2016 (the
“Charter”) that the Calculation Agent determines is material in the context of
the Transaction, or (z) any event described in clauses (iii), (iv) or (v) of the
definitions of “Exempt Sirius XM Group Disposition”, “Exempt Braves Group
Disposition” or “Exempt Media Group Disposition” (each, as defined in the
Charter), the Calculation Agent, following consultation with Company, may (a)
make such adjustments to the exercise, settlement, payment or other terms of the
Transaction as the Calculation Agent determines appropriate to account for the
economic effect on the Transaction and/or the trading and other characteristics
(and expected trading and other characteristics) of any Shares comprising the
Basket to Dealer of such event or announcement (taking into account a
commercially reasonable hedge position and any losses or costs from any
adjustments thereto resulting from the applicable announcement or event) (in
each case, which may include, without limitation, any actual or expected change
in volatility, dividends, correlation, stock loan rate or liquidity relevant to
the Basket or any



19

--------------------------------------------------------------------------------

 

 

 

 

Shares comprising the Basket) and (b) determine the effective date of such
adjustment; provided that, if the Calculation Agent determines that no
adjustment that it could make hereunder would produce a commercially reasonable
result, the Calculation Agent shall notify the parties that the relevant
consequence shall be the termination of the Transaction or, at the option of the
Dealer, the portion of the Transaction affected by such announcement or event
(which may be a pro rata portion of the entire Transaction or the portion of the
Transaction represented by the affected portion of the Basket), in which case
Cancellation and Payment (Calculation Agent Determination) or Partial
Cancellation and Payment (Calculation Agent Determination), as applicable, shall
be deemed to apply.

(i)



No Collateral or Setoff.  Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral.  Each party waives any and all
rights it may have to set off obligations arising under the Agreement and the
Transaction against other obligations between the parties, whether arising under
any other agreement, applicable law or otherwise.

(j)



Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.    

(i)



If, in respect of the Transaction, an amount is payable by Company to Dealer,
(A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or (B)
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Obligation”), Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation or termination, as
applicable, of its election that the Share Termination Alternative shall not
apply, (b) Company remakes the representation set forth in Section 8(g) as of
the date of such election and (c) Dealer agrees, in its sole discretion, to such
election, in which case the provisions of Section 12.7 or Section 12.9 of the
Equity Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as
the case may be, shall apply.

Share Termination Alternative:          If applicable, Company shall deliver to
Dealer the Share Termination Delivery Property on the date (the “Share
Termination Payment Date”) on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, subject to Section 9(k)(i)
below, in satisfaction, subject to Section 9(k)(ii) below, of the relevant
Payment Obligation, in the manner reasonably requested by Dealer free of
payment.

Share Termination Delivery

Property:                                            A number of Share
Termination Delivery Units, as calculated by the Calculation Agent, equal to the
relevant Payment Obligation divided by the Share Termination Unit Price.  The
Calculation Agent shall adjust the amount of Share Termination Delivery Property
by replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price (without giving effect to any
discount pursuant to Section 9(k)(i)).

Share Termination Unit Price:           The value to Dealer of property
contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially





20

--------------------------------------------------------------------------------

 

 

 

 

reasonable means.  In the case of a Private Placement of Share Termination
Delivery Units that are Restricted Shares (as defined below), as set forth in
Section 9(k)(i) below, the Share Termination Unit Price shall be determined by
the discounted price applicable to such Share Termination Delivery Units.  In
the case of a Registration Settlement of Share Termination Delivery Units that
are Restricted Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation or termination, as applicable.  The Calculation Agent
shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(k)(i). 

Share Termination Delivery Unit:      One Basket or, if any Shares comprising
the Basket have changed into cash or any other property or the right to receive
cash or any other property as the result of a Nationalization, Insolvency or
Merger Event (any such cash or other property, the “Exchange Property”), a unit
consisting of one Basket with the affected Shares replaced with the type and
amount of Exchange Property received by a holder of such Shares (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Nationalization, Insolvency or
Merger Event.  If such Nationalization, Insolvency or Merger Event involves a
choice of Exchange Property to be received by holders, such holder shall be
deemed to have elected to receive the maximum possible amount of cash.

Failure to Deliver:                               Inapplicable

Other applicable provisions:            If Share Termination Alternative is
applicable, the provisions of Sections 9.8, 9.9, 9.11 and 9.12 (as modified
above) of the Equity Definitions will be applicable, except that all references
in such provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”.  “Share Termination Settled” in relation
to the Transaction means that the Share Termination Alternative is applicable to
the Transaction.

(k)



Registration/Private Placement Procedures.  If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions

with respect to any registration or qualification requirement or prospectus
delivery requirement for such Shares or Share Termination Delivery Property
pursuant to any applicable federal or state securities law (including, without
limitation, any such requirement arising under Section 5 of the Securities Act
as a result of such Shares or Share Termination Delivery Property being
“restricted securities”, as such term is defined in Rule 144 under the
Securities Act, or as a result of the sale of such Shares or Share Termination
Delivery Property being subject to paragraph (c) of Rule 145 under the
Securities Act)



21

--------------------------------------------------------------------------------

 

 

 

 

(such Shares or Share Termination Delivery Property, “Restricted Shares”), then
delivery of such Restricted Shares shall be effected pursuant to either clause
(i) or (ii) below at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii)
below.  Notwithstanding the foregoing, solely in respect of any Daily Number of
Warrants exercised or deemed exercised on any Expiration Date, Company shall
elect, prior to the first Settlement Date for the first applicable Expiration
Date, a Private Placement Settlement or Registration Settlement for all
deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all remaining Settlement Dates for such Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Warrants.  The Calculation Agent shall make reasonable adjustments
to settlement terms and provisions under this Amended and Restated Confirmation
to reflect a single Private Placement or Registration Settlement for such
aggregate Restricted Shares delivered hereunder.

(i)



If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer).  The Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements of similar size, all reasonably acceptable to
Dealer.  In the case of a Private Placement Settlement, Dealer shall determine
the appropriate discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 9(j) above)
or any Settlement Price (in the case of settlement of Shares pursuant to Section
2 above) applicable to such Restricted Shares in a commercially reasonable
manner and appropriately adjust the number of such Restricted Shares to be
delivered to Dealer hereunder, which discount shall only take into account the
illiquidity resulting from the fact that the Restricted Shares will not be
registered for resale and any commercially reasonable fees and expenses of
Dealer (and any affiliate thereof) in connection with such
resale.  Notwithstanding  anything to the contrary in the Agreement or this
Amended and Restated Confirmation, the date of delivery of such Restricted
Shares shall be the Exchange Business Day following notice by Dealer to Company,
of such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i).  For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to Section
2 above). 

(ii)



If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities, due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements of similar size, all reasonably acceptable to
Dealer.  If Dealer, in its sole reasonable discretion, is not satisfied with
such procedures and documentation Private Placement Settlement shall apply.  If
Dealer is satisfied with such procedures and documentation, it shall sell the
Restricted Shares pursuant to such registration statement during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Restricted Shares (which, for the avoidance of doubt, shall be (x) the
Share Termination Payment Date in case of settlement in Share Termination
Delivery Units pursuant to Section 9(j) above or (y) the Settlement Date in



22

--------------------------------------------------------------------------------

 

 

 

 

respect of the final Expiration Date for all Daily Number of Warrants) and
ending on the earliest of (i) the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares in a commercially reasonable manner
or, in the case of settlement of Share Termination Delivery Units, a sufficient
number of Restricted Shares so that the realized net proceeds of such sales
equals or exceeds the Payment Obligation (as defined above), (ii) the date upon
which all Restricted Shares have been sold or transferred pursuant to Rule 144
(or similar provisions then in force) or Rule 145(d)(2) (or any similar
provision then in force) under the Securities Act and (iii) the date upon which
all Restricted Shares may be sold or transferred by a non-affiliate pursuant to
Rule 144 (or any similar provision then in force) or Rule 145(d)(2) (or any
similar provision then in force) under the Securities Act; provided that Dealer
shall use commercially reasonable efforts, taking into account prevailing market
conditions, promptly to complete the sale of all Restricted Shares.  If the
Payment Obligation exceeds the realized net proceeds from such resale, Company
shall transfer to Dealer by the open of the regular trading session on the
Exchange on the Scheduled Trading Day immediately following such resale the
amount of such excess (the “Additional Amount”) in cash or in a number of
Restricted Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount.  The Resale Period shall continue to enable the sale of the
Make-whole Shares.  If Company elects to pay the Additional Amount in Restricted
Shares, the requirements and provisions for Registration Settlement shall
apply.  This provision shall be applied successively until the Additional Amount
is equal to zero.  In no event shall Company deliver a number of Restricted
Shares greater than the applicable Maximum Number of Shares.

(iii)



Without limiting the generality of the foregoing, Company agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Company shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of Rule 144(c)
under the Securities Act are not satisfied with respect to Company) has elapsed
in respect of any Restricted Shares delivered to Dealer, Company shall promptly
remove, or cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer).  Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

(iv)



If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

(l)



Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Dealer shall not be entitled to take delivery of any Shares deliverable
hereunder to the extent (but only to the extent) that, after such receipt of any
Shares upon the exercise of such Warrant or otherwise hereunder, (i) the Section
16 Percentage with respect to any Shares comprising the Basket would exceed
7.5%, or (ii) the Share Amount of any Shares comprising the Basket would exceed
the Applicable Share Limit (if any applies).  Any purported delivery hereunder
shall be void and have no effect to the extent (but only to the extent) that,
after such delivery (i) the Section 16 Percentage with respect to any Shares
comprising the Basket would exceed 7.5%, or (ii) the Share Amount of any Shares
comprising the Basket would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Scheduled Trading Day after, Dealer gives notice to Company
that, after such delivery,



23

--------------------------------------------------------------------------------

 

 

 

 

(i) the Section 16 Percentage with respect to the relevant Shares comprising the
Basket would not exceed 7.5%, and (ii) the Share Amount of the relevant Shares
comprising the Basket would not exceed the Applicable Share Limit.

(m)



Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary. 

(n)



Waiver of Jury Trial.   Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction.  Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

(o)



Tax Disclosure.  Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

(p)



Maximum Share Delivery. 

(i)



Notwithstanding any other provision of this Amended and Restated Confirmation,
the Agreement or the Equity Definitions, in no event will Company at any time be
required to deliver to Dealer in connection with the Transaction a number of any
Shares comprising the Basket greater than the product of the Maximum Number of
Baskets and the relevant Number of Shares in the Basket (for any such Shares
comprising the Basket, the “Maximum Number of Shares”), where “Maximum Number of
Baskets” means two times the Number of Warrants multiplied by the Warrant
Entitlement. 

(ii)



In the event Company shall not have delivered to Dealer the full number of any
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares of such class (such deficit, the “Deficit Shares”), Company
shall be continually obligated to deliver, from time to time, Shares or
Restricted Shares of such class, as the case may be, to Dealer until the full
number of Deficit Shares have been delivered pursuant to this Section 9(p)(ii),
when, and to the extent that, (A) such Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(B) authorized and unissued Shares of such class previously reserved for
issuance in respect of other transactions become no longer so reserved or (C)
Company additionally authorizes any unissued Shares of such class that are not
reserved for other transactions; provided that in no event shall Company deliver
any such Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii)
to the extent that such delivery would cause the aggregate number of such Shares
and Restricted Shares delivered to Dealer to exceed the applicable Maximum
Number of Shares.  Company shall immediately notify Dealer of the occurrence of
any of the foregoing events (including the number and class of Shares subject to
clause (A), (B) or (C) and the corresponding number of such Shares or Restricted
Shares, as the case may be, to be delivered) and promptly deliver such Shares or
Restricted Shares, as the case may be, thereafter.

(iii)



Notwithstanding anything to the contrary in the Agreement, this Amended and
Restated Confirmation or the Equity Definitions, the Maximum Number of Shares
with respect to any Shares comprising the Basket shall not be adjusted on
account of any event that (x) constitutes a Potential Adjustment Event solely on
account of Section 11.2(e)(vii) of the Equity Definitions and (y) is not an
event within Company’s control.



24

--------------------------------------------------------------------------------

 

 

 

 

(q)



Right to Extend.    Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (or some or all of the Shares comprising the
Basket) (in which event the Calculation Agent shall make appropriate adjustments
to the Daily Number of Warrants and/or the number of Shares being valued with
respect to one or more Expiration Dates) if Dealer determines, in its
commercially reasonable judgment, that such extension is reasonably necessary or
appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect purchases
of any Shares comprising the Basket in connection with its hedging, hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

(r)



Status of Claims in Bankruptcy.  Dealer acknowledges and agrees that this
Amended and Restated Confirmation is not intended to convey to Dealer rights
against Company with respect to the Transaction that are senior to the claims of
common stockholders of Company in any United States bankruptcy proceedings of
Company; provided that nothing herein shall limit or shall be deemed to limit
Dealer’s right to pursue remedies in the event of a breach by Company of its
obligations and agreements with respect to the Transaction; provided,  further,
that nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.

(s)



Securities Contract; Swap Agreement.  The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(t)



Wall Street Transparency and Accountability Act.  In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Amended and Restated
Confirmation or the Agreement, as applicable, arising from a termination event,
force majeure, illegality, increased costs, regulatory change or similar event
under this Amended and Restated Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, Hedging Disruption, Increased Cost of Hedging, a
Liquidity Event, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

(u)



Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

(v)



Early Unwind.  In the event the sale of the “Firm Securities” (as defined in the
Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a) of the Original Confirmation, in each case by 5:00 p.m.
(New York City time) on the Premium Payment Date, or such later date as agreed
upon by the parties (the Premium Payment Date or such later date the “Early
Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from

 

25

--------------------------------------------------------------------------------

 

 

 

 

and agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date; provided that Company shall purchase from Dealer on the Early Unwind Date
all Shares purchased by Dealer or one or more of its affiliates in connection
with the Transaction at the then prevailing market price.  Each of Dealer and
Company represents and acknowledges to the other that, subject to the proviso
included in this Section 9(v), upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

(w)



Adjustments.  For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Amended and Restated Confirmation or the Equity Definitions to take into
account the effect of an event, the Calculation Agent or Determining Party shall
make such adjustment by reference to the effect of such event on the Hedging
Party, assuming that the Hedging Party maintains a commercially reasonable hedge
position.

(x)



Delivery or Receipt of Cash.  For the avoidance of doubt, other than receipt of
the Premium by Company, nothing in this Amended and Restated Confirmation shall
be interpreted as requiring Company to cash settle the Transaction, except in
circumstances where cash settlement is within Company’s control (including,
without limitation, where Company elects to deliver or receive cash, or where
Company has made Private Placement Settlement unavailable due to the occurrence
of events within its control) or in those circumstances in which holders of
Shares would also receive cash.

(y)



Withholding Tax Imposed on Payments to Non-U.S. Parties under the United States
Foreign Account Tax Compliance Act.  “Tax” and “Indemnifiable Tax”, each as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”).  For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

(z)



Tax Representation and Tax Forms. 

For the purposes of Section 3(f) of the Agreement, Dealer and Company each
represent either (i) that they are “United States persons” within the meaning of
Section 7701(a)(30) of the Code or (ii) that payments received or deemed
received pursuant to this Amended and Restated Confirmation will be treated as
income effectively connected with the conduct of a trade or business within the
United States.  To the extent clause (i) applies, the relevant party shall
deliver to the other party, on or prior to the Trade Date, a properly completed
and executed Internal Revenue Service Form W-9.  To the extent clause (ii)
applies, the relevant party shall deliver to the other party, on or prior to the
Trade Date, a properly completed and executed Internal Revenue Service Form
W-8ECI.

 



26

--------------------------------------------------------------------------------

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amended and Restated Confirmation and returning it
to EDG Confirmation Group, J.P. Morgan Securities LLC, 277 Park Avenue, 11th
Floor, New York, NY 10172-3401, or by fax to (212) 622 8519.

Very truly yours,

 

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association

 

 

 

 

By:

/s/ Yun Xie

 

Authorized Signatory

 

Name:

Yun Xie

Executive Director

 

Accepted and confirmed
as of the Trade Date:

Liberty Media Corporation

 

 

By:

/s/ Neal D. Dermer

Authorized Signatory

Name:

Neal D. Dermer

 

Vice President and Treasurer

 

 



Base Warrants Confirmation – JPMorgan

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London, E14 5JP
Authorised and regulated by the Financial Services Authority

 

 

--------------------------------------------------------------------------------

 

 

Annex I

 

Shares Comprising the Basket

The Basket is comprised of the specified Shares listed below in the relative
proportions and numbers set out in relation to each Class below.

Class

Number of Shares in Basket

Bloomberg Page

Series A Liberty SiriusXM common stock, par value USD 0.01 per share (Exchange
symbol “LSXMA”)

1.00

Bloomberg page LSXMA <equity> AQR (or any successor thereto)

Series A Liberty Braves common stock, par value USD 0.01 per share (Exchange
symbol “BATRA”)

0.10

Bloomberg page BATRA <equity> AQR (or any successor thereto)

Series A Liberty Media common stock, par value USD 0.01 per share (Exchange
symbol “LMCA”)

0.25

Bloomberg page LMCA <equity> AQR (or any successor thereto)

 

 

 

 

--------------------------------------------------------------------------------